Atkinson, J.
1. Where several attachments in favor of different persons were levied on different articles of personalty which had been jointly purchased at one time by several purchasers from the defendant in attachment before the levy of the attachments, such purchasers can not require the attaching creditors, in one equitable suit instituted for that purpose, to contest with them the issue whether the property is subject to attachment, without alleging that the attack on the validity of the plaintiffs’ title involves a question common to all the attaching creditors.
(a) In the case of Smith v. Dobbins, 87 Ga. 303 (13 S. E. 496), the attack upon the plaintiff’s title by the several plaintiffs in ff. fa. involved the same question. Judgment reversed.

All the Justices concur.